1

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
8                               CENTRAL DISTRICT OF CALIFORNIA
9                                         WESTERN DIVISION
10

11   CHERYL RIEDEL,                             )   No. CV 18-4045-R (PLA)
                                                )
12                       Petitioner,            )   ORDER ACCEPTING
                                                )   MAGISTRATE JUDGE’S
13               v.                             )   REPORT AND RECOMMENDATION
                                                )
14   TERRI L. McDONALD, et al.,                 )
                                                )
15                       Respondents.           )
                                                )
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records and files
18   herein, and the Magistrate Judge’s Report and Recommendation. The Court accepts the
19   recommendations of the Magistrate Judge.
20         ACCORDINGLY, IT IS ORDERED:
21         1.     The Report and Recommendation is accepted.
22         2.     Judgment shall be entered consistent with this order.
23         3.     The clerk shall serve this order and the judgment on all counsel or parties of record.
24

25   DATED: November 5, 2018
26                                                        ________________________________
                                                             HONORABLE MANUEL L. REAL
27                                                          UNITED STATES DISTRICT JUDGE
28
